*532OpiNioN op the Court by
Judge Caeroll
Affirming.
Except in the particular that the judgment in the suit of the Yaughan Transfer Company v. Louisville & Nashville Railroad Company was pleaded as a bar to the prosecution of this action, there is no substantial difference between the facts of this case and the facts in the Louisville & Nashville Railroad case, both arose out of the same transaction and the law applicable to each .is the same.
Being of the opinion that the plea in bar was not available as a defense, the judgment on the authority of the Louisville & Nashville Railroad case, reported in 123 S. W., 253, is affirmed.